DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 04/29/2019.

Claims 1-13 are pending and being examined.

Allowable Subject Matter
Claims 6-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 2017/0036192 A1), as evidenced by Stasko (US 2013/0137567 A1).
Considering claims 1-2, Chin teaches a method for regeneration of a carbon dioxide absorbent, comprising the steps of bringing a used carbon dioxide absorbent in contact with a carbon-containing dielectric material to form a dielectric energy-susceptible combination and subjecting the dielectric energy-susceptible combination to a dielectric heating such as microwave heating to remove carbon dioxide from the used carbon dioxide absorbent for the regeneration by teaching regenerating of a used sorbent  comprising exposing the used sorbent to dielectric heating wherein the used sorbent is placed in a Teflon cup and put into a microwave synthesizer (Chin, [00016], [0018]-[0019], [0062]-[0063]).
As evidenced by Stasko in paragraph [0019], Teflon is a dielectric material.  Teflon is the brand name for polytetrafluoroethylene; thus, Teflon does contain carbon.
Considering claim 9, Chin teaches the microwave heating is implemented for a time period ranging from 10 seconds to 80 seconds by teaching an interval of 10-30 seconds (Chin, [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2017/0036192 A1) in view of Opperman (US 2007/0257029 A1), as evidenced by Stasko (US 2013/0137567 A1).
Considering claims 3-5, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the carbon-containing dielectric material is in a form of a sheet or powders and selected from black sheet, a silicon carbide sheet, and the combination thereof; and the carbon-containing dielectric material is selected from black powders, silicon carbide powders, and the combination thereof.
Chin does not explicitly teach the carbon-containing dielectric material is in a form of a sheet or powders and selected from black sheet, a silicon carbide sheet, and the combination thereof; and the carbon-containing dielectric material is selected from black powders, silicon carbide powders, and the combination thereof.
However, Opperman teaches a microwave heating system and method for removing volatiles from adsorbent materials (Opperman, [0002]).  Opperman teaches the apparatus for applying or generating the microwave radiation for a heating device must be constructed in such a manner as to afford uniform heating of the adsorbent, and to eliminate any reflection of the radiation back onto the microwave power source (Opperman, [0013]).  Opperman teaches the vessel can have any appropriate desired shape include a rectangular shape having a dielectric coating; the dielectric coating/member enables the conversion of any residual electromagnetic energy into 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dielectric material with high dielectric loss factor in any form that is suitable for desired vessel including a silicon carbide sheet and/or silicon carbide powders.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to convert of any residual electromagnetic energy into heat or thermal energy and reduce the electromagnetic energy reflection with a reasonable expectation of success.
Considering claim 10, Chin teaches disposing the used carbon dioxide on the carbon-containing dielectric material by teaching placing the used sorbent in a Teflon cup (Chin, [0062]-[0063]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2017/0036192 A1), as evidenced by Stasko (US 2013/0137567 A1).
Considering claim 8, Chin teaches the microwave synthesizer is configured to operate at 100 to 1200 Watts and 500 to 1200 Watts (Chin, claims 4-5).  A prima facie case of obviousness exists because the claimed range of 800 Watts to 2000 Watts overlaps the range taught by Chin (see MPEP §2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.